Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147597(41)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  STATE PACKARD, LLC and ARCH                                                                                         Justices
  REALTY CO.,
           Plaintiffs-Appellees,
  v                                                                 SC: 147597
                                                                    COA: 308546
                                                                    Washtenaw CC: 10-000665-CK
  ARTISAN BISTRO, LLC,
            Defendant,
  and
  ALVIN F. RICE, JR.
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  25, 2013 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2014
         d0421
                                                                               Clerk